JS 44 (Rev. 10/20)                   Case 2:21-cv-00993-JP
                                                      CIVILDocument
                                                            COVER1SHEET
                                                                    Filed 03/02/21 Page 1 of 25
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Jessica Gilbert                                                                                                Cordicate IT, LLC
                                                                                                               Sean Baird

    (b)   County of Residence of First Listed Plaintiff                Hillsborough County                     County of Residence of First Listed Defendant              Montgomery County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
          Brian C. Farrell, Esq., Console Mattiacci Law, LLC
          1525 Locust St., 9th Fl., Philadelphia, PA 19102 (215) 545-7676

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             42 U.S.C. §2000e, et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff was discriminated againted because of her sex/pregnancy.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                               in excess of $75,000                        JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
03/02/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                              Case 2:21-cv-00993-JP  Document
                                                UNITED           1 Filed
                                                       STATES DISTRICT   03/02/21 Page 2 of 25
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                         Apollo Beach, Florida
Address of Plaintiff: ______________________________________________________________________________________________
                                    794 Penllyn Blue Bell Pike, Suite 200, Blue Bell, PA 19422
Address of Defendant: ____________________________________________________________________________________________
                                                 794 Penllyn Blue Bell Pike, Suite 200, Blue Bell, PA 19422
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related               now
                                                                                                      ow pending or within one year previously terminated action in
                                                                                elated to anyy casee no
this court except as noted above.
      03/02/2021
DATE: __________________________________                     __________________________________________
                                                                           ___
                                                                            ____
                                                                               ______
                                                                               __  _______
                                                                                   __   ________                                           319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law
                                                                                y att Law / P
                                                                                            Pro
                                                                                              ro Se Plaintiff                                 Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

               Brian C. Farrell
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
      X
              exceed the sum of $150,000.00 exclusive of interest and costs:

      X       Relief other than monetary damages is sought.


      03/02/2021
DATE: __________________________________                     __________________________________________
                                                                          __
                                                                           ___
                                                                             _ ______
                                                                                   ____________
                                                                                   __                                                      319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 3 of 25
                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                             CASE MANAGEMENT TRACK DESIGNATION FORM
                                                          :                          CIVIL ACTION
Jessica Gilbert                                           :
                                v.                        :
Cordicate IT, LLC                                         :
and                                                       :                          NO.
Sean Baird
        In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
        plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
        filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
        side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
        designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
        the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
        to which that defendant believes the case should be assigned.

        SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
        (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

        (b) Social Security – Cases requesting review of a decision of the Secretary of Health
            and Human Services denying plaintiff Social Security Benefits.                                   ( )

        (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

        (d) Asbestos – Cases involving claims for personal injury or property damage from
            exposure to asbestos.                                                                            ( )

        (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
            commonly referred to as complex and that need special or intense management by
            the court. (See reverse side of this form for a detailed explanation of special
            management cases.)                                                                               ( )

        (f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


         03/02/2021                                                         Plaintiff, Jessica Gilbert
        Date                               Attorney-at-law                       Attorney for
         215-545-7676                   215-405-2900                          farrell@consolelaw.com

        Telephone                           FAX Number                           E-Mail Address


        (Civ. 660) 10/02
          Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 4 of 25




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                    :
JESSICA GILBERT                     :
                                    : CIV. A. NO. __________
                        Plaintiff,  :
                                    :
            v.                      :
                                    :
CORDICATE IT, LLC                   :
                                    :
      and                           :
                                    :
SEAN BAIRD                          :
                                    : JURY TRIAL DEMANDED
                        Defendants. :
________________________________    :

                                  CIVIL ACTION COMPLAINT

I.        INTRODUCTION

          Plaintiff, Jessica Gilbert (“Plaintiff”), brings this action against her former

employer, Cordicate IT, LLC (“Defendant Cordicate”), for unlawful sex/ pregnancy

discrimination, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §2000e, et seq. (“Title VII”), and the Pennsylvania Human Relations Act, as

amended, 43 P.S. §951, et seq. (“PHRA”). Plaintiff also brings this action against Sean

Baird (“Defendant Baird”), Managing Director and Founder of Defendant Cordicate, for

aiding,        abetting,   inciting,   compelling    and/or    coercing    Defendant      Cordicate’s

discriminatory conduct, in violation of the PHRA.

          Plaintiff seeks damages, including economic loss, compensatory, punitive,

attorneys’ fees, and all other relief that this Court deems appropriate.

II.       PARTIES

          1.        Plaintiff, Jessica Gilbert, is an individual and a citizen of the state of Florida.

                                                    1
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 5 of 25




Plaintiff currently resides in Apollo Beach, Florida.

       2.      Plaintiff is female.

       3.      Defendant, Cordicate IT, LLC (“Defendant Cordicate”), is a Pennsylvania

corporation with a principal place of business located at 794 Penllyn Blue Bell Pike, Suite

200, Blue Bell, PA 19422.

       4.      Defendant, Sean Baird (“Defendant Baird”), is an individual and the

Managing Director and Founder of Defendant Cordicate. Defendant Baird maintains a

principal place of business at 794 Penllyn Blue Bell Pike, Suite 200, Blue Bell, PA 19422.

       5.      Defendant Cordicate is engaged in an industry affecting interstate

commerce and regularly does business in the Commonwealth of Pennsylvania.

       6.      At all times material hereto, Defendant Cordicate employed more than

fifteen (15) employees.

       7.      At all times material hereto, Defendant Cordicate acted by and through its

authorized agents, workmen, and/or employees acting within the course and scope of their

employment with Defendant Cordicate and in furtherance of Defendant Cordicate’s

business.

       8.      At all times material hereto, Defendant Cordicate acted as an employer

within the meaning of the statutes which form the basis of this matter.

       9.      At all times material hereto, Plaintiff was an employee of Defendant

Cordicate within the meaning of the statutes which form the basis of this matter.

III.   JURISDICTION AND VENUE

       10.     The causes of action which form the basis of this matter arise under Title

VII (Count I) and the PHRA (Counts II-III).




                                              2
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 6 of 25




       11.     The District Court has jurisdiction over Count I (Title VII) pursuant to 42

U.S.C. §2000e-5 and 28 U.S.C. §1331.

       12.     The District Court has supplemental jurisdiction over Counts II-III (PHRA)

pursuant to 28 U.S.C. §1367.

       13.     Venue is proper in the District Court under 28 U.S.C. §1391(b) and 42

U.S.C. § 2000e-5(f)(3).

       14.     On or about April 16, 2019, Plaintiff filed a Charge of Discrimination with

the Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of

discrimination alleged herein. This Charge was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”). Attached hereto, incorporated herein and marked as

Exhibit “1” is a true and correct copy of Plaintiff’s PHRC Charge of Discrimination (with

personal identifying information redacted).

       15.     On or about December 3, 2020, the EEOC issued to Plaintiff a Notice of

Right to Sue for her Charge of Discrimination. Attached hereto, incorporated herein and

marked as Exhibit “2” is a true and correct copy of the Notice (with personal identifying

information redacted).

       16.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.    FACTUAL ALLEGATIONS

       17.     Plaintiff was employed by Defendant Cordicate from on or about December

12, 2011 until on or about March 20, 2019, the date of her unlawful, discriminatory

termination.

       18.     Defendant Cordicate is a managed-service technology company that




                                              3
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 7 of 25




provides consulting and information technology services to companies in a wide variety of

industries.

       19.      At all times material hereto, Plaintiff held the position of Senior Technical

Advisor for Defendant Cordicate and reported directly to Defendant Baird.

       20.      As a Senior Technical Advisor, Plaintiff was responsible for, among other

things, marketing Defendant Cordicate’s information technology services and obtaining

new business.

       21.      At all times throughout her employment with Defendant Cordicate, Plaintiff

was an excellent employee who performed her job duties in a highly competent manner.

       22.      In or about May 2017, Plaintiff moved from Pennsylvania to Florida, where

she continued working for Defendant Cordicate on a remote basis.

       23.      In or about April 2018, Plaintiff informed Defendant Baird that she was

pregnant and expected to deliver her child in the October-November 2018 timeframe.

       24.      After Plaintiff disclosed her pregnancy, Defendant Cordicate hired an

individual named Jason Douglas (“Douglas”) into a marketing position.

       25.      Prior to Douglas’ hire, Plaintiff held the primary marketing responsibilities

for Defendant Cordicate.

       26.      Following Douglas’ hire, Defendant Cordicate stripped Plaintiff of her

marketing responsibilities and reassigned them to Douglas, a less-qualified male.

       27.      A few months later, in or about August 2018, Plaintiff discussed the details

of her forthcoming maternity leave with Defendant Baird. During that conversation,

Defendant Baird informed Plaintiff that she “should only need two weeks of leave.”

Plaintiff told Defendant Baird that two weeks would not be enough time. Plaintiff and




                                              4
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 8 of 25




Defendant Baird then agreed on a maternity leave period of approximately one-month

following the birth of Plaintiff’s child.

        28.     On November 1, 2018, Plaintiff gave birth to her son and commenced

maternity leave.

        29.     Plaintiff’s maternity leave concluded on December 6, 2018.

        30.     Following Plaintiff’s return from maternity leave, Defendant Baird:

                •       treated Plaintiff in a hostile and dismissive manner;

                •       ignored and excluded Plaintiff from meetings and communications

                        relevant to her job duties; and

                •       failed to timely pay Plaintiff her earned sales commissions.

        31.     Less than four months following Plaintiff’s return from maternity leave, on

March 20, 2019, Defendant Baird abruptly terminated Plaintiff’s employment during a

phone call, effectively immediately.

        32.     Defendant Baird’s stated reason for the termination decision was that the

company had decided to “eliminate” Plaintiff’s position and create a “new sales

administrative position.”

        33.     Defendant Baird also falsely accused Plaintiff of refusing to perform her

marketing duties. In fact, Defendant Cordicate had unilaterally stripped Plaintiff of those

duties and reassigned them to Douglas following the disclosure of her pregnancy in or

about April 2018.

        34.     In response to Defendant Baird, Plaintiff asked to be considered for the new

sales administrative position, but Defendant Baird turned down Plaintiff’s request. Plaintiff

then asked Defendant Baird if there was anything she could do to remain employed by the




                                              5
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 9 of 25




company. Defendant Baird answered “no.”

        35.     Plaintiff was blindsided by the news of her termination. Prior to her call

with Defendant Baird on March 20, 2019, Plaintiff had received no indication that her job

was in jeopardy. Defendant Baird had also never mentioned to Plaintiff a desire or need to

create a new sales administrative position, or that, when created, Plaintiff would not be

considered for the role.

        36.     Defendant Baird failed to provide Plaintiff any explanation for why

Defendant Cordicate would not consider her for the new sales administration position.

        37.     Defendant     Cordicate’s    stated   reasons    for   terminating    Plaintiff’s

employment served as a pretext for sex/ pregnancy discrimination.

        38.     Upon information and belief, Defendant Cordicate ultimately hired a less-

experienced and less-qualified male into the new sales administrative position.

        39.     Upon information and belief, following the termination of Plaintiff’s

employment, Defendant Cordicate reassigned Plaintiff’s job duties to less-qualified, less-

experienced male employees.

        40.     Plaintiff’s sex/ pregnancy was a motivating and/or determinative factor in

Defendant Cordicate’s discriminatory treatment of Plaintiff, including, but not limited to,

stripping Plaintiff of her marketing duties, refusing to consider Plaintiff for/ failing to offer

Plaintiff the new sales administrative role, and terminating Plaintiff’s employment.

        41.     Plaintiff’s family caregiving responsibilities were a motivating and/or

determinative factor in Defendant Cordicate’s discriminatory treatment of Plaintiff,

including, but not limited to, stripping Plaintiff of her marketing duties, refusing to consider

Plaintiff for/ failing to offer Plaintiff the new sales administrative role, and terminating




                                               6
      Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 10 of 25




Plaintiff’s employment.

        42.     As a direct and proximate result of the discriminatory conduct of Defendant

Cordicate, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings

and/or earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation,

loss of self-esteem, mental anguish, and loss of life’s pleasures, the full extent of which is

not known at this time.

        43.     Defendant Cordicate acted with malice and/or reckless indifference to

Plaintiff’s protected rights.

        44.     The conduct of Defendant Cordicate, as set forth above, was outrageous

under the circumstances and warrants the imposition of punitive damages.

        45.     Defendant Baird aided, abetted, incited, compelled and/or coerced the

discrimination to which Plaintiff was subjected during her employment with Defendant

Cordicate.

                                  COUNT I - Title VII
                       Plaintiff v. Defendant Cordicate IT, LLC
                (Disparate Treatment – Sex/ Pregnancy Discrimination)

        46.     Plaintiff incorporates the paragraphs above as if set forth herein in their

entirety.

        47.     Plaintiff’s sex/ pregnancy was a motivating and/or determinative factor in

connection with Defendant Cordicate’s treatment of her.

        48.     Plaintiff’s family caregiving responsibilities were a motivating and/or

determinative factor in connection with Defendant Cordicate’s treatment of her.

        49.     By committing the foregoing acts of discrimination against Plaintiff,

including stripping Plaintiff of her marketing duties, refusing to consider Plaintiff for/




                                              7
       Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 11 of 25




 failing to offer Plaintiff the new sales administrative role, and terminating Plaintiff’s

 employment, Defendant Cordicate has violated Title VII.

            50.   Said violations were intentional and warrant the imposition of punitive

 damages.

            51.   As a direct and proximate result of Defendant Cordicate’s violation of Title

 VII, Plaintiff has suffered the damages and losses set forth herein and has incurred

 attorneys’ fees and costs.

            52.   Plaintiff is now suffering and will continue to suffer irreparable injury and

 monetary damages as a result of Defendant Cordicate’s discriminatory acts unless and until

 this Court grants the relief requested herein.

                                     COUNT II – PHRA
                         Plaintiff v. Defendant Cordicate IT, LLC
                  (Disparate Treatment – Sex/ Pregnancy Discrimination)

            53.   Plaintiff incorporates the paragraphs above as if set forth herein in their

entirety.

            54.   Plaintiff’s sex/ pregnancy was a motivating and/or determinative factor in

 connection with Defendant Cordicate’s treatment of her.

            55.   Plaintiff’s family caregiving responsibilities were a motivating and/or

determinative factor in connection with Defendant Cordicate’s treatment of her.

            56.   By committing the foregoing acts of discrimination against Plaintiff,

including stripping Plaintiff of her marketing duties, refusing to consider Plaintiff for/

failing to offer Plaintiff the new sales administrative role, and terminating Plaintiff’s

employment, Defendant Cordicate has violated the PHRA.

            57.   As a direct and proximate result of Defendant Cordicate’s violation of the




                                                  8
        Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 12 of 25




PHRA, Plaintiff has suffered the damages and losses set forth herein and has incurred

attorneys’ fees and costs.

         58.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Cordicate’s discriminatory acts unless and until

this Court grants the relief requested herein.

                                     COUNT III - PHRA
                              Plaintiff v. Defendant Sean Baird
                                    (Aiding and Abetting)

         59.     Plaintiff incorporates the foregoing allegations of this Complaint as if set

forth herein in their entirety.

         60.     Defendant Baird willfully and knowingly aided, abetted, incited, compelled

and/or coerced Defendant Cordicate in the discrimination to which Plaintiff was subjected.

         61.     Defendant        Baird   knowingly   gave   substantial   assistance   and/or

encouragement to the unlawful acts of discrimination of Defendant Cordicate towards

Plaintiff.

         62.     Defendant Baird, by committing the foregoing acts of discrimination, has

violated the PHRA.

         63.     Said violations were intentional and willful.

         64.     As a direct and proximate result of Defendant Baird’s violations of the

PHRA, Plaintiff has sustained the injuries, damages and losses set forth herein.

         65.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Baird’s discriminatory acts unless and until the

Court grants the relief requested herein.




                                                 9
      Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 13 of 25




                                         RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in

connection with Defendants’ unlawful conduct, and specifically prays that this Court grant

him the following relief by:

        (a)    declaring the acts and practices complained of herein to be in violation of

Title VII;

        (b)    declaring the acts and practices complained of herein to be in violation of

PHRA;

        (c)    enjoining and permanently restraining the violations alleged herein;

        (d)    entering judgment against Defendants and in favor of Plaintiff in an amount

to be determined;

        (e)    awarding compensatory damages to make Plaintiff whole for all lost

earnings, earning capacity and benefits, past and future, which Plaintiff has suffered or may

suffer as a result of Defendants’ unlawful conduct;

        (f)    awarding compensatory damages to Plaintiff for past and future pain and

suffering, emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which

Plaintiff has suffered or may suffer as a result of Defendants’ unlawful conduct;

        (g)    awarding punitive damages to Plaintiff;

        (h)    awarding Plaintiff such other damages as are appropriate under Title VII

and the PHRA;

        (i)    awarding Plaintiff the costs of suit, expert fees and other disbursements, and

reasonable attorneys’ fees; and

        (j)    granting such other and further relief as this Court may deem just, proper,




                                             10
      Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 14 of 25




or equitable including other equitable and injunctive relief providing restitution for past

violations and preventing future violations.

                                JURY TRIAL DEMAND

       Plaintiff demands a trial by jury.

                                                CONSOLE MATTIACCI LAW LLC

                                                /s/ Brian Farrell
                                                Brian Farrell, Esquire
                                                Console Mattiacci Law LLC
                                                1525 Locust Street, Ninth Floor
                                                Philadelphia, PA 19102
                                                (215) 545-7676
                                                (215) 565-2851 (fax)
                                                farrell@consolelaw.com
                                                Attorney for Plaintiff, Jessica Gilbert
Date: March 2, 2021




                                               11
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 15 of 25




            Exhibit “1”
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 16 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 17 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 18 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 19 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 20 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 21 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 22 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 23 of 25
Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 24 of 25




            Exhibit “2”
                           Case 2:21-cv-00993-JP Document 1 Filed 03/02/21 Page 25 of 25
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Jessica Gilbert                                                               From:    Philadelphia District Office
                                                                                               801 Market Street
        Apollo Beach, FL 33572                                                                 Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60808                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            12/03/2020
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Mailed)
                                                                         District Director

 cc:           CORDICATE IT, LLC

               Brian C. Farrell, Esq.                                                 Charles L. Shute, Jr., Esq.
               Console Mattiacci Law                                                  Obermayer Rebmann Maxwell & Hippel LLP
               1525 Locust Street, 9th Floor                                          2 West Market Street, Suite 100
               Philadelphia, PA 19102                                                 West Chester, PA 19382
               farrell@consolelaw.com                                                 charles.shute@obermayer.com
               buccieri@consolelaw.com
